Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (CN 206349494, cited by applicant).
Regarding claims 1-4 and 16-17, Qin discloses in Figure 1, a liquid crystal antenna, comprising: 
a first substrate (10); 
a second substrate (20), opposite to the first substrate (10); 
a liquid crystal layer (40), located between the first substrate (10) and the second substrate (20);
a plurality of microstrip patch antenna structures (1, 2), located between the first substrate (10) and the second substrate (20); and 
a ground electrode (4), located on a side of the first substrate (10) away from the liquid crystal layer (40), wherein each of the plurality of microstrip patch antenna structures (1) is configured to receive a voltage signal that controls deflection of liquid crystal molecules in the liquid crystal layer (40), and to receive or transmit a microwave signal;
wherein a film layer (1) where the plurality of microstrip patch antenna structures are located is located between the first substrate (10) and the liquid crystal layer (40);
wherein a film layer where the plurality of microstrip patch antenna structures (2) are located is provided between the second substrate (20) and the liquid crystal layer (40);

Regarding claim 15, as applied to claim 1, Qin discloses (see abstract) a communication device, comprising the liquid crystal antenna according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 206349494) in view of Li (CN 206422227, cited by applicant).
Regarding claim 5, Qin discloses every feature of claimed invention as expressly recited in claim 1, except for wherein each of the plurality of microstrip patch antenna structures comprises a hollow structure. 
Li discloses in Figure 1, each of the plurality of microstrip patch antenna structures comprises a hollow structure to improve impedance matching of the antenna and reduce the return loss. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the patch antenna of Qin with the patch antenna having hollow structure to improve impedance matching of the antenna and reduce the return loss. Therefore, to employ having the each of the plurality of microstrip patch antenna structures as claimed invention would have been obvious to person skill in the art.
Regarding claims 6-9, as applied to claim 5, Li discloses in Figure 1, wherein the hollow structure comprises a plurality of hollow sub-structures arranged in a row direction;
wherein the plurality of hollow sub-structures have a same shape;

wherein each of the plurality of hollow sub-structures has a shape of two consecutive rectangles arranged in the column direction.
Allowable Subject Matter
Claims 10-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845